Order filed October 9, 2014.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-14-00496-CV
                                     ____________

                            ENTRUST, INC., Appellant

                                           V.

          MEMORIAL HERMANN HOSPITAL SYSTEM, Appellee


                     On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-50875

                                     ORDER

      On July 29, 2014, this court ordered the parties to mediation. The order
states, in pertinent part, “If mediation fully resolves the issues in the case, the court
ORDERS the parties to file a motion to dismiss the appeal, other dispositive
motion, or a motion for additional time to file the dispositive motion, within 10
days of the conclusion of the mediation.” On September 24, 2014, the court was
advised the parties had fully resolved the issues in the case. Accordingly, the
parties had until October 6, 2014, to file a motion to dismiss, other dispositive
motion, or a motion for extension of time. The parties have not complied with this
court’s order.

      Accordingly, we ORDER the parties to file a motion to dismiss, other
dispositive motion, or a motion for an extension of time to file their dispositive
motion within 10 days of the date of this order. If the parties do not comply with
this court’s order within the designated time period, the court may dismiss the
appeal or impose other sanctions, including contempt.



                                     PER CURIAM